UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-6331


RON SANTA MCCRAY,

                Plaintiff - Appellant,

          v.

DEBRA K. LITTLEJOHN;        CAMERON   L.   MARSHALL;   D.    ASHLEY
PENNINGTON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Terry L. Wooten, District Judge.
(2:11-cv-02558-TLW)


Submitted:   May 31, 2012                      Decided:     June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ron Santa McCray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ron Santa McCray appeals the district court’s order

accepting     the    recommendation     of    the   magistrate      judge    and

dismissing     his    42    U.S.C.   § 1983    (2006)     complaint       without

prejudice    under    28    U.S.C.   § 1915(e)(2)(B)      (2006).      We    have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                    McCray

v. Littlejohn, No. 2:11-cv-02558-TLW (D.S.C. Jan. 25, 2012).                   We

dispense     with    oral    argument   because     the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2